      Case 1:19-cv-00708-RJJ-RSK ECF No. 1 filed 09/03/19 PageID.1 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 ERIC DEVRIES,
                                                                Case No. 19-cv-708
             Plaintiff,
                                                                Hon.
 v.

 SPECIALIZED LOAN SERVICING
 LLC,

             Defendant.


                               COMPLAINT AND JURY DEMAND

         Plaintiff Eric DeVries, by and through his counsel, Westbrook Law PLLC, for his

Complaint against Defendant Specialized Loan Servicing LLC, states as follows:

                                          INTRODUCTION

        1.          Plaintiff brings this action pursuant to the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227; Michigan Regulation of Collection Practices Act (“MRCPA”),

M.C.L. § 445.251 et seq.; and Michigan Mortgage Brokers, Lenders and Servicers Licensing Act

(“MBLSLA”), M.C.L. § 445.1651 et seq. due to Defendant’s repeated and abusive collection-

related telephone calls unlawfully placed to Plaintiff’s cellular telephone number and which caused

actual harm to Plaintiff.

        2.          The TCPA prohibits a person or its agent from using an automatic dialing system

or an artificial or prerecorded voice in placing or directing any telephone call to any telephone

number assigned to a cellular telephone service. 47 U.S.C. § 227(b)(1)(A). The TCPA provides a

private right of action and dictates a minimum award of damages in the amount of $500.00 per
  Case 1:19-cv-00708-RJJ-RSK ECF No. 1 filed 09/03/19 PageID.2 Page 2 of 10



violation for non-willful violations and $1,500.00 per violation for willful or knowing violations.

47 U.S.C. § 227(b)(3).

      3.       The MRCPA prohibits a person engaged in collection of a debt from using a

harassing, oppressive, or abusive method to collect a debt, including causing a telephone to ring

repeatedly or continuously or at unusual times or places which are known to be inconvenient to

the debtor. M.C.L. § 445.252(n). The MRCPA provides a private right of action and dictates a

minimum award of damages in the amount of $50.00 per violation for non-willful violations and

$150.00 per violation for willful violations. M.C.L. § 445.257.

      4.       The MBLSLA provides an independent cause of action against mortgage loan

servicers for failure to conduct their business in accordance with law. M.C.L. § 445.1672.

Violations of the TCPA and/or MRCPA constitute actionable violations of the MBLSLA and

entitle the prevailing plaintiff to statutory damages of $250 per violation and attorney fees. M.C.L.

§ 445.1681.

                                         THE PARTIES

      5.       Plaintiff Eric DeVries is an individual residing in Grand Rapids, Kent County,

Michigan. Plaintiff is a “consumer” as that term is used in the MRPCA.

      6.       Defendant Specialized Loan Servicing LLC (“SLS”) is a mortgage loan servicer

with a principal place of business in Highlands Ranch, Colorado.

      7.       SLS acted and acts in the State of Michigan to collect debts incurred for personal,

family, or household purposes. Defendant is a “regulated person” as that term is defined and used

in the MRCPA. M.C.L. § 445.251(g).

      8.       SLS is a “licensee” as that term is defined and used in the MBLSLA, M.C.L. §

445.1651a(n), because SLS is licensed as a servicer of first home mortgage loans in the State of

                                                                                                   2
   Case 1:19-cv-00708-RJJ-RSK ECF No. 1 filed 09/03/19 PageID.3 Page 3 of 10



Michigan (license no. FR-0020429) as well as second home mortgage loans (license no. SR-

0011889).

                                 JURISDICTION AND VENUE

       9.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331 and 47 U.S.C. § 227. This Court has supplemental jurisdiction over Plaintiff’s state law

claims under 28 U.S.C. § 1367.

       10.      Venue is appropriate in this Court because the conduct complained of took place

within this district.

                                 FACTUAL ALLEGATIONS

       11.      Plaintiff obtained home loan from Wells Fargo in November of 2002, resulting in

a debt (the “Debt”). The Debt was a “debt” as that term is used in the MRCPA, because it was

incurred for personal and household purposes and not for any commercial purpose.

       12.      Years ago, Plaintiff fell behind in payments on the Debt, but subsequently reached

a modification agreement with Wells Fargo and has kept the account current from 2008 to present.

       13.      In its collection efforts, Wells Fargo made repeated calls to Plaintiff’s cellular

telephone number, which ended in 5401 (the “5401 Number”). Wells Fargo also began

telephoning Plaintiff at a second number, ending in 1550 (the “1550 Number”), that Plaintiff had

never provided to Wells Fargo.

       14.      Plaintiff has telephone and voicemail service to the 1550 Number through his

cellular provider and pays for these services on a monthly basis.

       15.      In January and July of 2018, and on at least two occasions in February of 2019,

Plaintiff instructed Wells Fargo via telephone to stop contacting him by telephone. Wells Fargo

ceased calling the 5401 Number, but failed to cease calling the 1550 Number.

                                                                                                3
  Case 1:19-cv-00708-RJJ-RSK ECF No. 1 filed 09/03/19 PageID.4 Page 4 of 10



      16.      Plaintiff’s consent to place automated or prerecorded calls to the 5401 Number

regarding the Debt, if any, was unambiguously revoked not later than January of 2018.

      17.      Plaintiff’s consent to place automated or prerecorded calls to the 1550 Number

regarding the Debt, if any, was unambiguously revoked not later than January of 2018.

      18.      At no time since January of 2018 has Plaintiff provided consent to Wells Fargo or

SLS to place automated or prerecorded calls to the 5401 Number, the 1550 Number, or any other

telephone number used by Plaintiff.

      19.      SLS became the servicer of the Debt in March of 2019.

      20.      SLS subsequently began to collect payments on the Debt on behalf of Wells Fargo.

      21.      In its collection efforts, SLS began making repeated calls to the 1550 Number in

March of 2019.

      22.      Defendant used a prerecorded voice message in numerous calls directed to the 1550

Number and placed by an automatic telephone dialer system.

      23.      After calling the 1550 Number, Defendant left numerous prerecorded voice

messages that were identical, as follows:

      I’m sorry that we missed you. Please call Specialized Loan Servicing at 1-800-306-
      6062. Thank you.

      24.      On March 14, 2019, Plaintiff answered a call from SLS that was placed using an

automatic telephone dialer system. After connecting the call, a period of silence characteristic of

an automatic telephone dialer system followed before an SLS representative began speaking.

      25.      During the March 14, 2019 telephone call placed by SLS to Plaintiff at the 1550

Number, Plaintiff specifically directed SLS to stop placing telephone calls to Plaintiff.




                                                                                                 4
  Case 1:19-cv-00708-RJJ-RSK ECF No. 1 filed 09/03/19 PageID.5 Page 5 of 10



        26.    During the March 14, 2019 telephone call placed by SLS to Plaintiff at the 1550

Number, the SLS representative speaking to Plaintiff acknowledged Plaintiff’s request that

telephone contact to Plaintiff cease, specifically stating in response to Plaintiff’s request, “no

problem, we will put no contact” into SLS’s electronic records.

        27.    SLS received Plaintiff’s demand that the automated calls from SLS to Plaintiff’s

cellular phone number be stopped.

        28.    SLS did not cease placing automated calls to the 1550 Number after the March 14,

2019.

        29.    SLS’s employee received and understood Plaintiff’s demand that the automated

calls from SLS to Plaintiff’s phone number be stopped.

        30.    SLS never communicated to Plaintiff that his requests that SLS’s automated calls

to Plaintiff’s phone be stopped needed to be communicated to a different employee or department.

        31.    To the extent Plaintiff had ever provided his consent to SLS or its predecessor(s)

to place automated calls and messages to him, he unequivocally and clearly revoked such consent

by not later than March 14, 2019.

        32.    Any consent by Plaintiff to receive automated calls and messages to his phone

numbers from SLS was revoked by a reasonable means on or before March 14, 2019.

        33.    Plaintiff never gave SLS his consent to place automated calls or messages to him at

any time during or after the March 14, 2019 call.

        34.    Between March 14, 2019 and March 31, 2019, SLS used a prerecorded message,

robotic voice, or automatic dialer system in at least six (6) automated calls directed to the 1550

Number.




                                                                                                5
  Case 1:19-cv-00708-RJJ-RSK ECF No. 1 filed 09/03/19 PageID.6 Page 6 of 10



      35.      In April of 2019, SLS used a prerecorded message, robotic voice, or automatic

dialer system in at least six (6) automated calls directed to the 1550 Number.

      36.      In May of 2019, SLS used a prerecorded message, robotic voice, or automatic dialer

system in at least eleven (11) automated calls directed to the 1550 Number.

      37.      In June of 2019, SLS used a prerecorded message, robotic voice, or automatic dialer

system in at least eight (8) automated calls directed to the 1550 Number.

      38.      In July of 2019, SLS used a prerecorded message, robotic voice, or automatic dialer

system in at least twelve (12) automated calls directed to the 1550 Number.

      39.      In August of 2019, SLS used a prerecorded message, robotic voice, or automatic

dialer system in at least twenty-two (22) calls directed to the 1550 Number.

      40.      On August 31, 2019 alone, SLS placed at least three (3) automated calls to the

1550 Number.

      41.      After Plaintiff’s unequivocal demand that SLS cease the automated calls to his

cellular phone on March 14, 2019, SLS used a prerecorded message in at least 65 automated calls

directed to the 1550 Number.

      42.      Each of the automated calls SLS directed to the 1550 Number was in connection

with an attempt by SLS to collect a debt from Plaintiff.

      43.      Each of the voicemails SLS directed to the 1550 Number featured a prerecorded

voice and identical message.

      44.      Each of the calls SLS directed to the 1550 Number, including the March 14, 2019

call during which SLS’s employee acknowledged Plaintiff’s demand that telephonic

communications to the 1550 Number cease and promised “no contact,” was placed using an

automatic telephone dialing system.

                                                                                                6
  Case 1:19-cv-00708-RJJ-RSK ECF No. 1 filed 09/03/19 PageID.7 Page 7 of 10



      45.       By not later than March 14, 2019, each of SLS’s automated calls placed to the 1550

Number was a violation of the TCPA’s prohibition of calls to cellular numbers “using any

automatic telephone dialing system or an artificial or prerecorded voice.” 45 U.S.C. §

227(b)(1)(A).

      46.       Each of SLS’s automated calls directed to the 1550 Number after March 14, 2019

was a willful violation of the TCPA.

      47.       Each of SLS’s automated calls directed to the 1550 Number after March 14, 2019

violated the prohibition in the MRCPA of using a “harassing, oppressive, or abusive method to

collect a debt, including causing a telephone to ring … repeatedly, continuously, or at unusual

times or places which are known to be inconvenient to the debtor.” M.C.L. § 445.252(n).

      48.       Each of SLS’s automated calls directed to the 1550 Number after March 14, 2019

violated the prohibition in the MBLSLA against failing to conduct the business of a mortgage

servicer “in accordance with law, this act, or a rule promulgated or order issued under this act.”

M.C.L. § 445.1672(a).

      49.       SLS’s repeated, automated calls directed to the 1550 Number caused Plaintiff

substantial annoyance and distraction and interfered with Plaintiff’s use of his telephone

equipment and telephone line.

      50.       SLS’s repeated, prerecorded voicemail messages left after placement of calls

directed to the 1550 Number occupied and cluttered the limited space allotted to Plaintiff in his

voicemail inbox, rendering Plaintiff’s use of his voicemail service cumbersome, inconvenient, and

otherwise time-consuming.

      51.       SLS’s automated calls directed to the 1550 Number caused Plaintiff substantial

annoyance, stress, distraction, inconvenience, embarrassment, and wasted time.

                                                                                                7
   Case 1:19-cv-00708-RJJ-RSK ECF No. 1 filed 09/03/19 PageID.8 Page 8 of 10



                             COUNT I – TCPA, 45 U.S.C. § 227(b)(1)

        52.      Plaintiff incorporates the preceding paragraphs herein by reference.

        53.      SLS violated the TCPA at least 65 times by directing automated calls to Plaintiff’s

cellular phone number.

        54.      SLS’s TCPA violations were willful and/or knowing.

        WHEREFORE, Plaintiff requests that judgment be granted in his favor specifying the

following relief:

        a. An injunction prohibiting SLS from placing automated calls and calls using

              prerecorded messages to Plaintiff’s cellular phone number in violation of the TCPA

              pursuant to 47 U.S.C. § 277(b)(3)(A);

        b. Statutory damages pursuant to 47 U.S.C. § 277(b)(3)(B) and treble damages; and

        c. Such further relief as the Court deems just and proper.

                             COUNT II – MRCPA, M.C.L. § 445.257

        55.      Plaintiff incorporates the preceding paragraphs herein by reference.

        56.      Because of their frequency and persistence, SLS’s collection-related automated calls

to Plaintiff after March 14, 2019 were harassing, oppressive, and abusive and violated the

MRCPA.

        57.      SLS’s violations of the MRCPA were willful.

        WHEREFORE, Plaintiff requests that judgment be granted in his favor specifying the

following relief:

        a. Treble actual and statutory damages pursuant to M.C.L. § 445.257;

        b. Statutory costs and reasonable attorney fees pursuant to M.C.L. § 445.257; and

        c. Such further relief as the Court deems just and proper.

                                                                                                   8
   Case 1:19-cv-00708-RJJ-RSK ECF No. 1 filed 09/03/19 PageID.9 Page 9 of 10



                           COUNT III – MBLSLA, M.C.L. § 445.1681

        58.      Plaintiff incorporates the preceding paragraphs herein by reference.

        59.      Violations of the TCPA constitute violations of the MBLSLA under M.C.L. §

445.1672(a) for which a private right of action is provided in M.C.L. § 445.1681.

        60.      SLS violated the MBLSLA each time it placed an automated call to Plaintiff’s 1550

Number subsequent to March 14, 2019.

        WHEREFORE, Plaintiff requests that judgment be granted in his favor specifying the

following relief:

        a. Actual and statutory damages pursuant to M.C.L. § 445.1681(c);

        b. A declaration that SLS’s automated calls placed to the 1550 Number violated the

              MBLSLA;

        c. An injunction prohibiting SLS from placing automated calls and calls using

              prerecorded messages to Plaintiff’s cellular phone number in violation of the

              MBLSLA;

        d. Costs and reasonable attorney fees pursuant to M.C.L. § 1681(c); and

        e. Such further legal and equitable relief as the Court deems just.

                                                      Respectfully submitted,

Dated: September 3, 2019                              /s/ Theodore J. Westbrook
                                                      Theodore J. Westbrook
                                                      Westbrook Law PLLC
                                                      Attorney for Plaintiff
                                                      6140 28th St. SE, Suite 115
                                                      Grand Rapids, MI 49546
                                                      twestbrook@westbrook-law.net




                                                                                                9
 Case 1:19-cv-00708-RJJ-RSK ECF No. 1 filed 09/03/19 PageID.10 Page 10 of 10



                                        JURY DEMAND

        Plaintiff Eric DeVries, by and through his counsel, hereby demands a trial by jury as to

all claims and issues so triable.



                                                     Respectfully submitted,

Dated: September 3, 2019                             /s/ Theodore J. Westbrook
                                                     Theodore J. Westbrook
                                                     Westbrook Law PLLC
                                                     Attorney for Plaintiff
                                                     6140 28th St. SE, Suite 115
                                                     Grand Rapids, MI 49546
                                                     twestbrook@westbrook-law.net




                                                                                                   10
